—Order and judgment (one paper), Supreme Court, New York County (Bruce McM. Wright, J.), entered on or about December 7, 1992, which, following a full evidentiary hearing, granted the CPLR article 78 petition to the extent of directing the Department of Correction to reinstate petitioner to her former position as a probationary correction officer with credit for time served and with all rights and entitlements of a probationer and denying back pay, unanimously affirmed, without costs.
In light of the fact that respondent’s determination to *180terminate petitioner was not factually supported by the testimony of respondent’s witnesses or petitioner’s internal investigations, we agree with the trial court’s conclusion that petitioner’s termination was arbitrary, capricious and made in bad faith (cf., Matter of Garrison v Koehler, 161 AD2d 322). Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.